Marston, J.
Isaac N. Jenness is sought to be charged as endorser upon certain promissory notes made in September and December, 1877, by the firm of A. & H. Fish, payable to the order of I. N. Jenness & Co. and Frances S. Fish.
The firm name of A. & H. Fish as makers and of I. N. Jenness & Co.' as endorsers was signed by Allen Fish, claiming to be a member of each firm. The execution *348of these notes was properly denied by affidavit accompanying the plea of Isaac N. - Jenness.
The copartnership of A. & H. Fish was composed of Allen Fish and Henry Fish. That of I. N. Jenness & Co. was composed of Isaac N. Jenness, Allen Fish and Henry Fish. In May, 1876, Henry Fish died. This dissolved both firms, and after that date Allen Fish could not bind either of the late firms, or the surviving members thereof as such, by signing the firm name. To do so a new authority must have been given him, either express or implied, or his act afterwards ratified in order to be binding upon the others. Jenness v. Carleton, ante, p. 343.
Whether such authority was given in this case, or subsequent ratification by Isaac N. Jenness in order to bind him, should have been submitted to the jury under proper instructions. We can imagine no possible theory which could justify the court in directing the jury to render a verdict in favor of the plaintiff for the amount claimed.
The judgment must be reversed with costs and a new trial ordered.
The othér Justices concurred.